16-2895
United States v. Baker



                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    August Term 2017

             (Argued: November 6, 2017               Decided: August 8, 2018)

                                       No. 16-2895

                         ––––––––––––––––––––––––––––––––––––

                               UNITED STATES OF AMERICA

                                         Appellee,

                                            -v.-

                                     RAYMOND BAKER

                                   Defendant-Appellant.

                         ––––––––––––––––––––––––––––––––––––

Before:          LIVINGSTON, CHIN, Circuit Judges, AND KOELTL, District Judge. *

      Defendant-Appellant Raymond Baker appeals from an August 18, 2016
judgment of conviction in the United States District Court for the Northern District
of New York (McAvoy, J.). Baker was convicted after a jury determined that he
was guilty of participating in a conspiracy to distribute drugs. Baker raises two
issues in this appeal from his judgment of conviction: First, that there was


      * Judge John G. Koeltl, of the United States District Court for the Southern District
of New York, sitting by designation.
insufficient evidence to support his conviction; and second, that the district court
erred in denying his request to conduct post-trial interviews of jurors. For the
reasons set forth below, we conclude that Baker’s arguments lack merit.
Accordingly, we AFFIRM the judgment of the district court.

FOR APPELLEE:                          CARINA H. SCHOENBERGER (Michael S.
                                       Barnett, on the brief), Assistant United States
                                       Attorneys, for Grant C. Jaquith, United
                                       States Attorney for the Northern District of
                                       New York, Syracuse, NY.

FOR DEFENDANT–APPELLANT:               AMY ADELSON, Law Offices Of Amy
                                       Adelson LLC, New York, NY.

DEBRA ANN LIVINGSTON, Circuit Judge:

      Defendant-Appellant Raymond Baker appeals from an August 18, 2016

judgment of conviction in the United States District Court for the Northern District

of New York (McAvoy, J.). Baker was convicted after a jury determined that he

was guilty of participating in a conspiracy to distribute and possess with intent to

distribute more than 100 grams of heroin in violation of the Controlled Substances

Act, 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), 846, and 851.   Baker raises two issues in

this appeal from his judgment of conviction:       First, that there was insufficient

evidence to support his conviction; and second, that the district court erred in

denying his request to conduct post-trial interviews of jurors.   For the reasons set




                                          2
forth below, we conclude that Baker’s arguments lack merit.          Accordingly, we

affirm the judgment of the district court.

                                  BACKGROUND 1

      As relevant here, Baker was charged on November 5, 2015 in a single count

superseding indictment with conspiring to distribute and possess with intent to

distribute 100 grams or more of a mixture or substance containing heroin.          The

evidence presented at his trial established that between January and mid-June

2015, in Albany and Schenectady Counties, New York, Baker participated in this

conspiracy with Kandi Kennedy, who testified.              Over the course of the

conspiracy, Kennedy sold heroin and also fentanyl to two confidential informants

(“CI1” and “CI2”) working for the United States Drug Enforcement

Administration (“DEA”) on five separate occasions; she attempted to sell heroin

in a sixth transaction that ended in the arrests of both Kennedy and Baker.

Kennedy testified that Baker, the father of her only child, was her supplier; that

Baker personally handed the drugs over to her at her house in Schenectady; and

that after each drug sale, she split the money proceeds with him, so that she kept



      1
        The factual background presented here is derived from the testimony and other
evidence presented at trial, and we view the evidence in the light most favorable to the
government. See United States v. Brock, 789 F.3d 60, 63 (2d Cir. 2015).


                                           3
10% and Baker took the remaining 90%.       The jury also heard evidence that the

CIs purchased drugs from Kennedy for $110 or $115 per gram.

      Kennedy testified that Baker often accompanied her when she sold heroin

or fentanyl to CI1 and CI2.   Four of the five completed transactions occurred in

the parking lot of a shopping plaza with retail stores including T.J. Maxx and

Target in Latham, New York (“Shopping Plaza”).     When Baker accompanied her

on a transaction, Baker and Kennedy would drive together in the same car from

Kennedy’s house to the Shopping Plaza.        The drive took approximately 20

minutes.   Upon arrival, Baker would exit the car first and wait inside the T.J.

Maxx store.   Meanwhile, Kennedy would meet CI1 and CI2 in the parking lot to

complete the drug sale.   After the sale, which usually lasted only five to ten

minutes, Kennedy would meet Baker inside the T.J. Maxx before driving with him

back to Kennedy’s home.

      In addition to Kennedy’s testimony, the government presented other direct

and circumstantial evidence of Baker’s involvement in the conspiracy, including

testimony from the two CIs and law enforcement agents, chemical forensic

analyses of the controlled substances, recorded telephone calls and text messages

between Kennedy and CI1 and also between Kennedy and Baker, and audio or



                                        4
video recordings of the drug transactions.    Some of this corroborating evidence

is described in more detail below.

I.    The First Transaction

      The first of the five completed drug transactions took place in January 2015.

CI1 testified that on January 27, he called Kennedy and arranged to meet the next

day so he could buy $500 worth of heroin from her.        The next day, however,

Kennedy told CI1 that she did not have the heroin ready because she fell asleep

around 9:30 P.M. the night before, and missed a call from her supplier at

approximately 10:30. 2    The only call that Kennedy received after 9:19 P.M. the

night before was a call at 10:14 P.M. from Baker’s number, which was forwarded

to Kennedy’s voicemail.

      Although Kennedy was unable to supply the heroin on January 28, the

transaction took place the next day, January 29, when Kennedy met with CI1 at




      2  In the recorded conversation, which was played for the jury, Kennedy
said: “[T]hey were going drop them off last night and I fell asleep mad early I fell
asleep around 9:30 and when they call at like 10:30 I was like dead . . . .” App. at
71–72, 353–54. Transcripts of this and the other recorded conversations were used
as aids for the jury and are referenced herein, but jurors were properly instructed
that the transcripts were not in evidence, and that the tape recordings themselves
constituted the evidence.

                                         5
approximately 12:00 P.M. or 1:00 P.M. and sold him 3.8 grams of a substance

containing heroin.

II.   The Second, Third, and Fourth Transactions

      The next transactions followed a similar pattern and took place in February

and March 2015.      In a video-recorded transaction, for instance, CI1 and CI2 met

with Kennedy at the Shopping Plaza on February 16 and purchased 13.9 grams of

a substance containing heroin from her.        CI1 then contacted Kennedy again on

February 24 at about 4:37 P.M. and asked her to call her supplier to check the price

of heroin:

             CI1: [H]ave your people see what’s the best number they
             can do, cause after the next one it’s gonna be at least 100.

             ...

             Kennedy:    I can check into it, but you know.

             CI1: Alright, just give ‘em a call real quick if they can do a
             little better. Hit me right back.

App. 88–90, 363–64.     Eight minutes later, at 4:45 P.M., Kennedy called CI1 back

to tell him that she was unable to reach her supplier: “I didn’t get an answer, but

. . . I’m sure that they’re going to call me back as soon as possible.” Id. at 90–91,

365–66.   Kennedy’s phone records, introduced at trial, reflect only one phone call

during the eight-minute period in between her calls with CI1 at 4:37 P.M. and 4:45



                                           6
P.M.—Kennedy called Baker’s number at 4:39 P.M.             About two weeks later, on

March 6, Kennedy met with CI1 and CI2 at about 1:15 P.M. in the Shopping Plaza

and sold them 26.2 grams of a substance containing heroin.

       The next transaction was on March 26.         Kennedy arrived at the Shopping

Plaza at approximately 1:30 P.M. in a car registered to Baker.      There, she met with

CI1 and CI2 again and sold them 27.4 grams of a substance containing fentanyl.

Less than ten minutes after Kennedy completed the sale, a law enforcement agent

observed Baker and Kennedy exiting the T.J. Maxx together.

III.   The Fifth Transaction

       On May 11, 2015 at 11:06 A.M., CI1 called Kennedy again, this time seeking

to purchase 64 grams of heroin. 3      They discussed meeting either later that day or

the next day.     Kennedy then texted Baker: “Call my [sic] ASAP . . . Tia called . . .

Wants to see me ASAP.” 4 App. 541. Baker called Kennedy back six minutes later

at 11:12 A.M.       The jury heard a recording of this conversation, which was

intercepted pursuant to court-ordered wiretap surveillance of Kennedy’s


       3
         In an earlier recorded conversation in April, Kennedy and CI1 had agreed to
meet at the Shopping Plaza so that Kennedy could sell CI1 14 grams of heroin. CI1
cancelled this transaction, however, at the instruction of the DEA, when Kennedy
informed CI1 that she would only be able to meet in the evening.
       4
           Kennedy testified that “Tia” was the name she used for her buyer.


                                             7
telephone communications.       During the conversation, Baker queried Kennedy as

to when “Tia” needed “it” and affirmed that he could “make it happen.” Id. at

176–79, 525–26.      At 11:19 A.M., within a few minutes of this conversation,

Kennedy called CI1 again to confirm when CI1 would be available to meet to buy

heroin from her.     CI1 explained that he was not available to meet that day.

      The following Monday, May 18, CI1 and Kennedy connected by phone

again, and CI1 confirmed that he wanted to meet on Wednesday “in between like

12 and 1ish,” and that “the jacket is a size 56,” meaning that he now wished to

purchase 56 grams of heroin. 5    Id. at 185, 530–31.   Kennedy called CI1 the next

day at 6:25 P.M. to tell him that instead of 56 grams, she would only be able to sell

him 28 grams.      The pair again used coded language, with Kennedy advising that

“I’m only going to be able to get the pants, not the . . . jacket too, not until Friday

at least,” to which CI1 responded, “The pants is just a 28?”                App. 533.

Approximately two hours later, Baker called Kennedy and they had the following

conversation, which was again intercepted by wiretap:

             KENNEDY: Yes.

             BAKER: Yeah I’ll be able to do that.


      5
        CI1 testified that in his conversations with Kennedy, they used code words like
“kids not dressed” and “clothes” to refer to the proposed heroin transaction.


                                           8
             KENNEDY: Oh, you will?

             BAKER: Yup.

             KENNEDY: Ok. Thank you that’s a good look cause I, I
             really needed, I needed that to happen.

             BAKER: Alright.

             KENNEDY: I appreciate it. So I’ll talk to you tomorrow
             about twelve, twelve thirty, ok?

             BAKER: Yeah.

             KENNEDY: Alright.

Id. at 187–88, 534–35.   Five minutes after her conversation with Baker, Kennedy

texted CI1 saying, “I got the pants and jacket,” thus confirming that she would be

able to sell him the full amount of heroin requested—56 grams. Gov’t App. 64;

see also App. 113–14.

      On Wednesday, May 20, Kennedy and CI1 were scheduled to meet at the

Shopping Plaza at approximately noon or 1 P.M. for the sale of 56 grams of heroin.

Baker called Kennedy at 12:41 P.M. and said, “Yeah I’m almost to you, I’ll be there

in like two minutes.”     App. 536–37.   Twenty minutes later, at 1:01 P.M., CI1

texted Kennedy to say, “I’m here r u by tj maxx” and Kennedy responded, “No.

Be there in 10.”   Gov’t App. 66.   When Kennedy arrived at the Shopping Plaza,

she was driving a car registered to Baker.     Law enforcement agents observed

Baker exit that vehicle, and walk into T.J. Maxx.           Kennedy then drove


                                         9
approximately 25 or 30 yards away to a meeting place in the parking lot where she

sold 49.8 grams of a substance containing fentanyl to CI1 and CI2.                After

completing the sale, Kennedy drove back towards T.J. Maxx, parked, and walked

into the same T.J. Maxx store that Baker had entered moments before.

IV.     The Arrests

        On Monday, June 15, 2015, Kennedy and CI1 agreed to meet the next day at

1:00 P.M. in the Shopping Plaza.       Kennedy agreed to sell CI1 two ounces of heroin

on Tuesday and another two ounces on Thursday.             On Tuesday, Kennedy and

Baker arrived at the Shopping Plaza in a car registered to Baker. Upon arrival,

Kennedy dropped Baker off at the T.J. Maxx.           Kennedy then proceeded to her

meeting with CI1 and CI2, but she was arrested in the parking lot before she was

able to complete the sale. 6 Baker was arrested soon after that, as he was exiting

the T.J. Maxx store.

V.      The Trial and Jury Verdict

        Trial commenced on December 15, 2015.          Baker did not put on a defense

case.       After deliberating for approximately three hours, the jury returned a guilty




        At the time of her arrest, Kennedy had in her possession 55.9 grams of a
        6

substance containing heroin.


                                             10
verdict on December 18, 2015.     In addition to determining that Baker participated

in a conspiracy to distribute drugs, the jury also made a finding that it was

reasonably foreseeable to Baker that the conspiracy involved 100 grams or more

of heroin.   The district court polled the jury and each juror confirmed the verdict.

VI.   Post-Trial Proceedings

      By letter dated December 28, 2015, Baker moved pro se for a judgment of

acquittal pursuant to Rule 29 and for a new trial pursuant to Rule 33.           Fed. R.

Crim. P. 29, 33.   Then, about five weeks after the jury verdict, on January 25, 2016,

Juror No. 10 left a voicemail for Baker’s trial counsel, Arthur Frost.       Juror No. 10

followed-up with an email to Frost a few days later expressing “several concerns”

that “perhaps . . . will be helpful to you and your client.”    Id. at 70–71.    Among

other things, Juror No. 10 advised as follows:

             The jury was instructed on several occasions to “keep an open
             mind” and not discuss the case among themselves until it
             received the case from the Court. This did not happen. There
             was discussion among many of the jurors during virtually
             every break. And after the verdict was rendered I overheard
             one juror say that he knew the defendant was guilty the first
             time he saw him (before he was sworn in as a juror).

Id. at 70.   Frost scheduled a meeting with Juror No. 10.         On the day of the

scheduled meeting, however, Frost notified the district court that he planned to

meet with Juror No. 10 later that evening, and sought “further guidance from the

                                          11
Court on how to proceed.”        App. 556.     The district court asked the parties to

brief the issue and Frost cancelled his meeting pending the district court’s decision

on his application for leave to obtain an affidavit from Juror No. 10 for presentation

to the district court.

       On April 12, 2016, the district court denied Baker’s “application for

permission to inquire further of the jurors about whether the jury engaged in

premature deliberations, or if a juror lied during voir dire.“      Special App. 8–9.

The district court stated “[t]he proffered resulting testimony would be

inadmissible for purposes of challenging the validity of the verdict, see Fed. R.

Evid. 606(b), and any further inquiry in the manner suggested by Defendant

would be futile.”    Id.   On May 5, 2016, the district court denied Baker’s Rule 33

motion for a new trial and Rule 29 motion for a judgment of acquittal, concluding

inter alia that “[v]iewing the evidence in the light most favorable to the

prosecution, a rational trier of fact could have found the essential elements of the

crime of conviction proved beyond a reasonable doubt.”          Id. at 14.   Sentencing

was held on August 10, 2016.     The district court imposed a term of imprisonment

of 180 months, to be followed by eight years of supervised release.




                                          12
                                     DISCUSSION

        On appeal, Baker first argues that the evidence was insufficient as a matter

of law to support his conviction.    Next, Baker argues that the district court erred

in denying his application to conduct post-verdict juror interviews.      We address

each argument in turn.

   I.      Sufficiency of the Evidence

        We agree with the district court that the evidence presented at trial was

sufficient to show that Baker conspired to distribute more than 100 grams of

heroin.    We review sufficiency of evidence challenges de novo, but defendants face

“a heavy burden, as the standard of review is exceedingly deferential.”         Brock,

789 F.3d at 63 (citation omitted).   “[W]e must view the evidence in the light most

favorable to the [g]overnment, crediting every inference that could have been

drawn in the [g]overnment’s favor, and deferring to the jury’s assessment of

witness credibility and its assessment of the weight of the evidence.”    Id. (internal

quotation marks, brackets, and citation omitted).       And “[w]e will sustain the

jury’s verdict if any rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt.”       United States v. Pierce, 785 F.3d 832, 838

(2d Cir. 2015) (citation omitted) (emphasis in original).



                                          13
      Baker’s sufficiency of evidence challenge is meritless.       Kennedy testified

that she sold heroin several times in 2015; Baker was her supplier and he physically

handed heroin over to her at her house; Baker sometimes accompanied her when

she met CI1 and CI2 to sell them heroin; and Baker kept 90% of the proceeds from

all of her sales.     Because a federal conviction “may be supported by the

uncorroborated testimony of even a single accomplice . . . if that testimony is not

incredible on its face,” Kennedy’s testimony alone was sufficient to convict Baker.

United States v. Parker, 903 F.2d 91, 97 (2d Cir. 1990).   Baker argues that Kennedy’s

“self-serving testimony” was uncorroborated and should be rejected as “incredible

on its face” because she “received an extraordinarily cushy deal despite her

extensive criminal history, her prior drug dealing, and her lying to the police and

under oath.”        Def.-Appellant Br. 23–24.       But this argument amounts to

challenging Kennedy’s “credibility based on [her] plea agreement[] with the

government and [her] long histor[y] of criminal and dishonest behavior,” and

“simply repeats facts and arguments already presented to the jury.” United States

v. Florez, 447 F.3d 145, 156 (2d Cir. 2006).    During Kennedy’s cross-examination,

Baker’s trial counsel focused almost exclusively on providing the jury with

examples of Kennedy’s dishonesty, noting inconsistencies in Kennedy’s



                                           14
testimony, and explaining Kennedy’s incentives to testify untruthfully.        Baker’s

trial counsel also used a significant portion of his closing statement to expound

upon how “Kennedy is a liar,” referring to Kennedy as “Kandi the liar.”       See Dec.

18, 2015 Trial Tr. 547–54, 557–58, 560–61, United States v. Baker, No. 15-cr-258

(N.D.N.Y. Sept. 29, 2016), ECF No. 81.       “We will not attempt to second-guess a

jury’s credibility determination on a sufficiency challenge,” particularly when, as

is the case here, trial counsel already presented these same credibility arguments

to the jury.   Florez, 447 F.3d at 156 (citations omitted).

      Furthermore, even if corroborating evidence were necessary (and it is not),

there was in fact ample corroborating evidence here to support the potential

“inference[s] that the jury may have drawn in the government’s favor” on the basis

of Kennedy’s testimony alone.       United States v. Hassan, 578 F.3d 108, 126 (2d Cir.

2008) (internal quotation marks omitted); see also Brock, 789 F.3d at 63 (“[W]e must

. . . credit[] every inference that could have been drawn in the [g]overnment’s

favor, and defer[] to the jury’s . . . assessment of the weight of the evidence.”

(citation omitted)).    Thus, the jury could have concluded that the following

evidence supported Kennedy’s account of her dealings with Baker:               Baker’s

presence in the vicinity of at least three drug transactions; the use of a car



                                           15
registered to Baker in at least three transactions; the similar timing and location of

the other transactions; the suspicious timing of calls between Baker and Kennedy;

and the suggestive content of their communications.        Such evidence, considered

as a whole, provided the jury with ample additional reason, beyond its

consideration of Kennedy’s testimony, to conclude that this testimony was

credible.   See Brock, 789 F.3d at 63 (“[W]e must . . . defer[] to the jury’s assessment

of witness credibility.” (citation omitted)).    Accordingly, we uphold the jury’s

verdict because a “rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt.”       Pierce, 785 F.3d at 838.

II.   Post-Trial Juror Interviews

      We also uphold the district court’s decision to deny Baker’s request to

interview jurors approximately five weeks after the jury verdict.        We review a

trial judge’s handling of alleged jury misconduct for abuse of discretion.       United

States v. Sabhnani, 599 F.3d 215, 250 (2d Cir. 2010).   As we have repeatedly said, a

post-verdict inquiry into allegations of such misconduct is only required “when

there is clear, strong, substantial and incontrovertible evidence . . . that a specific,

nonspeculative impropriety has occurred which could have prejudiced the trial of

a defendant.”    United States v. Moon, 718 F.2d 1210, 1234 (2d Cir. 1983) (citation



                                          16
omitted); see also United States v. Ianniello, 866 F.2d 540, 543 (2d Cir. 1989).

Allegations of impropriety must be “concrete allegations of inappropriate conduct

that constitute competent and relevant evidence,” though they need not be

“irrebuttable [because] if the allegations were conclusive, there would be no need

for a hearing.”   Ianniello, 866 F.2d at 543.   “It is up to the trial judge to determine

the effect of potentially prejudicial occurrences,” United States v. Vitale, 459 F.3d

190, 197 (2d Cir. 2006) (citation omitted), and the “trial judge has broad flexibility

in responding to allegations of [juror] misconduct, particularly when the incidents

relate to statements made by the jurors themselves, rather than to outside

influences,” Sabhnani, 599 F.3d at 250 (internal quotation marks omitted).

      Here, the district court properly proceeded with caution when determining

whether to permit juror interviews.       Baker argues that a post-trial inquiry was

required based on two allegations in Juror No. 10’s page-and-a-half long email:

      •    Allegation No. 1: “The jury was instructed on several occasions to
           ‘keep an open mind’ and not discuss the case among themselves until
           it received the case from the Court. This did not happen. There was
           discussion among many of the jurors during virtually every break.”
           Gov’t App. 70; see also Def.-Appellant Br. 31.

      •    Allegation No. 2: “[A]fter the verdict was rendered I overheard one
           juror say that he knew the defendant was guilty the first time he saw
           him (before he was sworn in as a juror).” Gov’t App. 70; see also Def.-
           Appellant Br. 31.


                                           17
Baker argues that the first allegation shows that the jurors impermissibly engaged

in premature deliberations, perhaps “involv[ing] the introduction of truly

extraneous materials into the juror process,” Def.-Appellant Br. 37, and that the

second demonstrates that a juror could have been “convinced from the outset of

Baker’s guilt based on racial stereotypes or animus,” id. at 36.     For the following

reasons, we are not persuaded.

      At the start, both of these allegations relate to “statements made by the

jurors themselves, rather than to outside influences,” and, as noted above, we have

made clear that trial judges have particularly “broad flexibility in responding to

allegations of such misconduct.”      Sabhnani, 599 F.3d at 250 (internal quotation

marks omitted).    Moreover, the brief email excerpts on which Baker relies are not

even a prominent feature of Juror No. 10’s lengthy email communication, which

makes numerous observations about the trial, ranging over many topics, but at no

point suggests that the jury reached the wrong verdict or that Juror No. 10 was in

any way influenced by either premature deliberations or juror bias. 7          Because



      7
        In fact, Juror No. 10 references specific evidence in the form of an intercepted
telephone call between Baker and Kennedy in explaining his vote to convict: “It came
down to two sentences attributed to Mr. Baker in the last call we heard between he and
Ms. Kennedy: ‘I got the stuff. I can make it happen.’ That didn’t leave wiggle room.”
Gov’t App. 71.


                                          18
courts are wary of the “evil consequences” likely to result from post-verdict

inquiries—“subjecting juries to harassment, inhibiting juryroom deliberation,

burdening courts with meritless applications, increasing temptation for jury

tampering and creating uncertainty in jury verdicts”—such inquiries are not

undertaken in the absence of reasonable grounds.      Ianniello, 866 F.2d at 543; see

also Moon, 718 F.2d at 1234 (requiring “clear, strong, substantial and

incontrovertible evidence that a specific non-speculative impropriety has occurred”

(emphasis added)); United States v. Moten, 582 F.2d 654, 667 (2d Cir. 1978) (noting

“unexceptional proposition” that convicted defendants “should not be allowed to

. . . inconvenience jurors merely to conduct a fishing expedition”).     We cannot

conclude that the district court abused its discretion in determining that Juror No.

10’s email did not present sufficient reason for further inquiry and additional

contact with jurors.

      Thus, regarding the first excerpt on which Baker relies, Juror No. 10 avers

that the jurors failed to follow the district court’s instruction to “keep an open

mind and not discuss the case among themselves” because “[t]here was discussion

among many of the jurors during virtually every break.”            Gov’t App. 70.

However, Juror No. 10 says nothing about the content of those discussions.



                                        19
Baker surmises that the conversations amounted to premature deliberations, but

“[n]ot every comment a juror may make to another juror about the case is a

discussion about a defendant’s guilt or innocence that comes within a common

sense definition of deliberation.”    United States v. Peterson, 385 F.3d 127, 135 (2d

Cir. 2004); see also United States v. Morales, 655 F.3d 608, 629, 632 (7th Cir. 2011)

(post-verdict juror note alleging some jurors violated the district court’s

instruction not to discuss the case among themselves prior to deliberations “only

suggested the possibility of premature deliberations (as opposed to jokes, idle

comments, or other generalized discussions)”); Sabhnani, 599 F.3d at 249 (affirming

denial of post-verdict interview because a “potentially out-of-context, single word

comment, does not demonstrate that the jurors prematurely deliberated and does

not demonstrate that the juror would be unreceptive to opposing arguments or

that any juror failed to participate in deliberations in good faith” (internal

quotation marks and brackets omitted)). 8       Moreover, even assuming, arguendo,

that premature deliberations occurred, we agree with the district court that Rule

606(b) of the Federal Rules of Evidence prohibited the jurors from impeaching



      8
         See also United States v. Annabi, 560 F. App’x 69, 73–74 (2d Cir. 2014) (summary
order) (affirming denial of post-verdict interview where one juror wrote a letter
disclosing that jurors spoke about the case during lunch).


                                           20
their verdict by testifying about the effect of such deliberations on the verdict,

rendering the inquiry futile from the start. 9      See United States v. Leung, 796 F.3d

1032, 1036 (9th Cir. 2015) (concluding that Rule 606(b) prohibits post-trial inquiry

of jurors into effect of premature deliberations because such an inquiry “intrudes

upon jurors’ mental processes concerning the verdict” and “how jurors considered

the evidence or their mental states while hearing testimony” (internal quotation

marks omitted)); Morales, 655 F.3d at 631 (concluding that “[a]ny [post-verdict]

inquiry as to bias arising from the alleged premature deliberations would run

afoul of [Rule 606(b)’s] clear proscription” and would thus be “fruitless” (internal

quotation marks omitted)); cf. United States v. Richards, 241 F.3d 335, 343 (3rd Cir.


       9
        The no-impeachment rule and its exceptions are codified as Rule 606(b) of the
Federal Rules of Evidence:
       (1) Prohibited Testimony or Other Evidence. During an inquiry into the validity
           of a verdict or indictment, a juror may not testify about any statement made or
           incident that occurred during the jury’s deliberations; the effect of anything on
           that juror’s or another juror’s vote; or any juror’s mental processes concerning
           the verdict or indictment. The court may not receive a juror’s affidavit or
           evidence of a juror’s statement on these matters.
       (2) Exceptions.   A juror may testify about whether:
              (A) extraneous prejudicial information was improperly brought to the
                 jury’s attention;
              (B) an outside influence was improperly brought to bear on any juror; or
              (C) a mistake was made in entering the verdict on the verdict form.
Fed. R. Evid. 606(b).


                                            21
2001) (finding no abuse of discretion in denying motion for a new trial based on

juror’s post-trial affidavit attesting that he “overheard two jurors comment in the

presence of other jurors and prior to the close of the evidence that they believed

[the defendant] was guilty” because inquiry into “whether or not the premature

statements affected their verdict” would be prohibited by Rule 606(b)).

      Baker attempts to avoid this conclusion by speculating that discussion

among jurors during trial could have involved “the introduction of truly

extraneous materials into the juror process.”       Def.-Appellant Br. 37 (referencing

an exception to the general no-impeachment rule set out in Federal Rule of

Evidence 606(b)(2)(A)).       But he provides no basis for the conclusion that

extraneous materials were introduced to the jury.               And we have rejected

speculative claims of this sort as insufficient on many past occasions.          See, e.g.,

King v. United States, 576 F.2d 432, 438 (2d Cir. 1978) (concluding that an

evidentiary hearing was not required because “weakly authenticated, vague, and

speculative material” constituted a “frail and ambiguous showing”). 10




      10
         See also United States v. Cartelli, 272 F. App’x 66, 69–70 (2d Cir. 2008) (summary
order) (affirming district court’s decision not to inquire further because “the court was
presented with mere speculation as to what sort of conversations the jurors may have
had with their wives”).


                                            22
      Along the same lines, Baker speculates that Juror No. 10’s second allegation,

that an unnamed juror stated after the verdict that he “knew the defendant was

guilty the first time he saw him (before he was sworn in as a juror),” could possibly

indicate that the juror determined Baker’s guilt “based on racial stereotypes or

animus,” Def.-Appellant Br. 36, given that “[Baker] appeared non-white,” Def.-

Appellant Reply Br. 18. He seeks to invoke the Supreme Court’s recent decision

in Peña-Rodriguez v. Colorado, 137 S. Ct. 855, 869 (2017), which recognized that when

a juror “makes a clear statement that indicates that he or she relied on racial

stereotypes or animus to convict a criminal defendant, the Sixth Amendment

requires that the no-impeachment rule give way in order to permit the trial court

to consider the evidence of the juror’s statement and any resulting denial of the

jury trial guarantee.”   But Baker’s invocation of Peña-Rodriguez is to no avail. 11

      First, Peña-Rodriguez, by its terms, is inapposite.   Peña-Rodriguez recognized

a narrow exception to the no-impeachment rule:        When a juror has made a “clear

statement that indicates he or she relied on racial stereotypes or animus to convict




      11
         Baker did not argue below that Juror No. 10’s email suggested that racial bias
motivated the verdict and the government contends that we should review this claim
only for plain error. We need not address the point, however, as we conclude that
affirmance is appropriate under either potentially applicable standard of review.


                                          23
a criminal defendant”—that is, a statement “exhibiting overt racial bias that cast[s]

serious doubt on the fairness and impartiality of the jury’s deliberations and

resulting verdict”—a trial court may consider evidence of that juror’s statement,

even when proffered by other jurors. Id. (emphases added); see also id. (noting

that “[n]ot every offhand comment indicating racial bias or hostility will justify

setting aside the no-impeachment bar to allow further judicial inquiry”); Young v.

Davis, 860 F.3d 318, 333 (5th Cir. 2017), cert. denied, 138 S. Ct. 656 (2018) (describing

Peña-Rodriguez exception as a “constrained relaxing” that only applies

“narrowly”); United States v. Robinson, 872 F.3d 760, 764 (6th Cir. 2017) (describing

Peña-Rodriguez exception as applicable only “in very limited circumstances”).

Peña-Rodriguez thus sets forth a limited circumstance in which the Constitution

requires an exception to the rule that jurors will not be heard to impeach their own

verdicts.   But Peña-Rodriguez does not address the separate question of what

showing must be made before counsel is permitted to interview jurors post-verdict

to inquire into potential misconduct.      Indeed, as to this question, the decision

simply reaffirms the importance of limits on counsel’s post-trial contact with jurors

“to provide [them] some protection when they return to their daily affairs after the

verdict has been entered.”      Peña-Rodriguez, 137 S. Ct. at 869; see also id. at 865



                                           24
(“[T]he no-impeachment rule has substantial merit [because i]t . . . provid[es]

jurors with considerable assurance that after being discharged they will not be

summoned to recount their deliberations, and they will not otherwise be harassed

or annoyed by litigants seeking to challenge the verdict”).

       Next, Juror No. 10’s allegation that an unnamed juror said, “he knew the

defendant was guilty the first time he saw him,” without more, does not constitute

clear, strong, and incontrovertible evidence that this juror was animated by racial

bias or hostility, providing reasonable grounds for further inquiry.            Crediting

Baker’s speculative conclusion to the contrary would run counter to our

presumption that “jurors remain true to their oath and conscientiously observe the

instructions and admonitions of the court.”        United States v. Rosario, 111 F.3d 293,

300 (2d Cir. 1997) (citation omitted).    Here, after administering the oath to jurors,

the district court specifically instructed the jury to “decide the case based on what

you hear and see in the courtroom,” to “keep an open mind until you have heard

all the evidence in this case and the [c]ourt’s charge on the law,” and to remember

that “[t]he defendant . . . starts out the trial with a clean slate.”   Dec. 15, 2015 Trial

Tr. at 13–17, United States v. Baker, No. 15-cr-258 (N.D.N.Y. Sept. 29, 2016), ECF No.

78.   As Peña-Rodriguez itself made clear, such instructions help ensure that the



                                            25
exception to the no-impeachment rule that it recognized would be “limited to rare

cases.”   137 S. Ct. at 871. Baker has not come close to showing that his case falls

within this category.

      Finally, we observe that Baker’s trial counsel properly notified the district

court and the government prior to inquiring further of Juror No. 10.       “[I]t always

lies within the province of the district judge to take full control of the [post-verdict

interviewing of jurors] when it is first brought to his attention.”    Moten, 582 F.2d

at 666.      The district court exercised “sound discretion” in determining that

further inquiry was unnecessary.      It thus did not err in denying Baker’s request

to interview jurors.    Juror No. 10’s email did not provide sufficient evidence to

trigger mandatory post-trial juror interviews because Juror No. 10’s email did not

constitute “clear, strong, substantial and incontrovertible evidence that a specific,

non-speculative impropriety ha[d] occurred.”       Ianniello, 866 F.2d at 543.

                                   CONCLUSION

      We have considered all of Baker’s remaining arguments and find them to be

meritless.      For the foregoing reasons, Baker’s judgment of conviction is

AFFIRMED.




                                          26